MEMO ENDORSED
                USDC SDNY
                DOCUMENT
                ELECTRONICALLY FILED
                DOC #:
                DATE FILED: 12/17/2019
Application GRANTED in part.

The parties must reschedule the deposition of Plaintiff to a date after
Defendants receive the requested medical records. Plaintiff must provide
Defendants with the authorizations no later than end of day tomorrow,
December 18, 2019.

The deadline for fact discovery is extended to February 28, 2020, and the
deadline for expert discovery is extended to April 30, 2020.

The conference scheduled for January 31, 2020, is adjourned to February
28, 2020, at 10:00 a.m. The parties preconference letter is due no later
than February 20, 2020.

No more extensions will be granted absent extraordinary circumstances.

SO ORDERED.



                           12/17/2019
HON. VALERIE CAPRONI
UNITED STATES DISTRICT JUDGE
